Title: From Alexander Hamilton to William Seton, [3 December 1790]
From: Hamilton, Alexander
To: Seton, William


[Philadelphia, December 3, 1790]
Dear Sir
I thank you for the attention you are so obligingly paying to the matters I have troubled you with.
The interest, which yourself and my other friends in New York are so good as to take in my health is no small compensation for the temporary diminution of it. We are always glad to find that we are not forgotten by those to whom we are much attached. My Complaint has been nothing more than my usual fall-cold, a little more obstinate than common. It continues, but I think with some abatement.
I am not certain whether I did not request you by letter some days since, to cause different parcels of Dollars and Crowns say of 100 in each to be weighed for me. I mean those now most generally to be met with in circulation; which I take it for granted are of the newest kinds. My object is to ascertain with precision the average weight of each, as a farther assistance to which the separate weighing of some of the freshest and least worn may be useful. If I have not made it before I now make this request; and pray you to send me the result as soon as may be.
A hint has been given me through the Treasurer that the Bank of N America stands ready to take such drafts as I shall deposit with them on the different Collectors, to their own account giving the U States immediate Credit for them as Cash. Their project is to sell them on Credit and obtain to themselves the discount; while they know that there is little danger of the money being called for sooner than it will be received of those to whom they sell the drafts. My answer was that I would consider of it. But you will perceive at once that I cannot well decline it.
The consequence will be that I must in propriety give them all the drafts, unless your Bank will come forward with a like offer. I deferred answering in order to give an opportunity for this. It is clear to me that there ought to be no hesitation in your directors. They can turn it to as good account as the Bank of N America; and the loss of the accommodation of the drafts to your trade would be immense.
You will be sensible of the delicacy of this communication & while you are at liberty to make the use of it which the occasion requires I trust that it will be considered in such a light by all concerned as that I may be in no danger of hearing of it through any other channel.
I remain with sincere regard & esteem   Dr Sir   Yr. Obed serv
A Hamilton
When you write to me any thing confidential—Write over the Superscription or Direction the word “private” and put the letter sealed & so directed under another cover directed simply to me.
May I also request you to obtain from Mr. De Silva, an answer to the following Questions
What is the present real standard of the gold and silver coins of Portugal?
What is the proporti[on]al value of the two metals compared with each other as they are rated in the Coins?
The information I have on these points is rather of long standing & I wish to aid that and the assays by the accounts of persons who have had an opportunity of knowing the fact.

  Philadelphia Decr. 3d. 1790
  Wm Seton Esqr

